Citation Nr: 1716846	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-16 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder with arthritis. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to March 1986, and from January 1987 to April 1987.

This case comes before Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran provided testimony at an August 2014 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2015, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board.


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that bilateral chondromalacia patella preexisted service.

2.  The evidence does not clearly and unmistakably show that the Veteran's bilateral chondromalacia patella was not worsened beyond the natural progress of the disease during service.


CONCLUSION OF LAW

The Veteran's preexisting bilateral chondromalacia patella was aggravated during active service.  38 U.S.C. §§ 1111, 1131, 1137, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C. §§ 1111, 1137 (2014).  

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C. § 1153 (2014); 38 C.F.R. §§ 3.304, 3.306(b) (2016).  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2016).

In this case, the record indicates that the Veteran has been diagnosed with bilateral patellofemoral pain syndrome and meniscal tear.  See a May 2016 VA examination report.  Although the Veteran has been diagnosed with arthritis in VA treatment records, as noted in the May 2016 examination report, MRI studies of the Veteran's knees did not reveal arthritis.  Similarly, the Board notes that an October 2011 X-ray study of the Veteran's bilateral knees resulted in a diagnosis of arthralgia, not arthritis.  

The Veteran's December 1985 enlistment examination does not reflect a diagnosis of any knee disorder.  However, a January 1986 service treatment record indicates the Veteran reported injury to his knees prior to service entrance and this is further addressed in a Medical Board record dated at the end of February 1986.  In addition, shortly after his discharge from his first period of service in March 1986, the Veteran underwent arthroscopic knee surgery in April 1986.  

Prior to entry into his second period of active service, an October 1986 entrance examination documented the Veteran's surgery, however, a clinical examination of the Veteran's lower extremities and musculoskeletal system was normal.  Phrased differently, although the Veteran noted his prior knee surgery in his self-report of medical history completed prior to his second period of active duty service, a knee disability was not "noted" during his enlistment examination.  See Crowe v. Brown, 7 Vet. App. 238 (1994); see also 38 C.F.R. § 3.304(b)(1) ("History of preservice existence of conditions recorded at the time of examinations does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.").

In the April 2015 remand, the Board noted that although the Veteran claims to have been asymptomatic at the time of his entry into his first period of active service, the record suggests that he had preexisting chondromalacia patella, bilaterally, that may have been aggravated during his first period of service, and then, after being documented prior to entry into his second period of service, may have been aggravated all over again.  As a result, the Board remanded the Veteran's claim in order to obtain an opinion on whether the Veteran's bilateral knee disabilities clearly and unmistakably existed prior to service, and, if so, whether or not these disabilities were aggravated by service.

In a May 2016 opinion, a VA examiner stated that the Veteran's bilateral knee disabilities clearly and unmistakably existed prior to service, but were not aggravated beyond the natural progression during service.  Upon review, however, the VA examiner's opinion appears to contain a typographic error, as the rationale for the opinion clearly indicates that the examiner believed that the Veteran's knee disabilities were aggravated by his active duty service.  

Specifically, the VA examiner noted that the Veteran was forthcoming with his medical history and pre-existing knee condition when he reenlisted in service and that his private orthopedic doctor stated: "I did warn him that chondromalacia is unpredictable in course and it could eventually require a Mackay Procedure in the future should his symptoms return or deteriorate."  As a result, the examiner concluded that the Veteran's disability pre-existed service, but was "unpredictable with the possibility of relapse."  The examiner then concluded that "[t]here is no question that the rigors of boot camp aggravated his pre-existing bilateral chondromalacia patella as the Veteran was diagnosed with patellofemoral syndrome (overuse).  Progression of his knee condition has continued over time resulting in bilateral meniscal tears." 

Accordingly, the Board finds bilateral patellofemoral pain syndrome clearly and unmistakably existed prior to the Veteran's active duty service and the evidence does not clearly and unmistakably show that this disability was not worsened beyond the natural progress of the disease during service.  Therefore, service connection is warranted.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral patellofemoral pain syndrome with meniscal tears is granted. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


